            Case 1:21-cv-11156-FDS Document 1 Filed 07/15/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 Justin Viveiros,                                                     Case No.:
 individually and on behalf of all others similarly situated,
                                           Plaintiff,
                                                                      CLASS ACTION COMPLAINT
              -v.-                                                    DEMAND FOR JURY TRIAL
 Resurgent Capital Services, L.P., and LVNV Funding, LLC,
                                        Defendants.

       Plaintiff Justin Viveiros brings this Class Action Complaint by and through his attorneys

against Defendants Resurgent Capital Services (“Resurgent”) and LVNV Funding, LLC (“LVNV”),

individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel, except

for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.       The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because "abusive debt collection practices contribute

to the number of personal bankruptcies, to material instability, to the loss of jobs, and to invasions

of individual privacy." Id. The Act concluded that "existing laws…[we]re inadequate to protect

consumers," and that "'the effective collection of debts" does not require "misrepresentation or other

abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

       2.       The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer
             Case 1:21-cv-11156-FDS Document 1 Filed 07/15/21 Page 2 of 11




protection laws were inadequate, Id. § 1692(b), consumers were given a private cause of action

against debt collectors who fail to comply with the Act. § 1692k.

                                   JURISDICTION AND VENUE

        3.       The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendant jurisdiction over the State law claims, if any,

in this action pursuant to 28 U.S.C. § 1367(a).

        4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred and where the

Plaintiff resides.

                                    NATURE OF THE ACTION

        5.       Plaintiff brings this class action on behalf of a class of Massachusetts consumers

under Section 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt

Collections Practices Act ("FDCPA"), and

        6.       Plaintiff is seeking damages and declaratory relief.

                                               PARTIES

        7.       Plaintiff is a resident of the State of Massachusetts, County of Bristol.

        8.       Defendant Resurgent is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with a service address c/o Corporation Service Company 84

State Street, Suite 400, Boston MA 02109.

        9.       Upon information and belief, Defendant Resurgent is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.
          Case 1:21-cv-11156-FDS Document 1 Filed 07/15/21 Page 3 of 11




       10.     Defendant LVNV is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with a service address at Corporation Service Company, 84

State Street, Boston, MA 02109.

       11.     Upon information and belief, Defendants LVNV is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

                                     CLASS ALLEGATIONS

       12.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       13.     The Class consists of:

               a. all individuals with addresses in the State of Massachusetts;

               b. that disputed a consumer debt being collected by Defendants;

               c. to whom Resurgent subsequently sent a letter on behalf of LVNV;

               d. that included the 15 U.S.C. §1692g notices;

               e. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

       14.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

       15.     Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.
          Case 1:21-cv-11156-FDS Document 1 Filed 07/15/21 Page 4 of 11




       16.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendants’ written communication to consumers, in the form attached as Exhibit A,

violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

       17.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

       18.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants’ written communication to consumers, in the form

                   attached as Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants’ common uniform course of conduct complained of herein.
          Case 1:21-cv-11156-FDS Document 1 Filed 07/15/21 Page 5 of 11




               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

       19.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

       20.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

       21.     Plaintiff repeats the above allegations as if set forth here.
           Case 1:21-cv-11156-FDS Document 1 Filed 07/15/21 Page 6 of 11




       22.     Some time prior to August 17, 2020, Plaintiff allegedly incurred an obligation to non-

party Credit One Bank, N.A. (“Credit One”).

       23.     The obligation arose out of transactions incurred primarily for personal, family, or

household purposes, specifically personal credit.

       24.     The alleged Credit One obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

       25.     Credit One is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

       26.     According to Defendants’ letter, described below, the current owner of the Credit

One debt is LVNV.

       27.     LVNV collects and attempts to collect debts incurred or alleged to have been incurred

for personal, family or household purposes on behalf of creditors using the United States Postal

Services, telephone and internet.

       28.     According to Defendants’ letter, described below, Resurgent manages the alleged

debt for LVNV.

       29.     Resurgent collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                               Violation – August 17, 2020 Collection Letter

     30.     Some time prior to August 17, 2020, Defendants sent Plaintiff an initial collection letter

regarding the alleged debt.

     31.     Pursuant to 15 U.S.C. §1692g, Plaintiff disputed the debt.

     32.     Then, on or about August 17, 2020, Defendants sent Plaintiff another collection letter

regarding the alleged debt. See Letter attached as Exhibit A.

     33.     The Letter acknowledged receipt of the Plaintiff’s inquiry/dispute.
            Case 1:21-cv-11156-FDS Document 1 Filed 07/15/21 Page 7 of 11




      34.    The Letter also contained a statement of the notices required only in an initial

communication by 15 U.S.C. § 1692g (a).

      35.    Among the rights provided by 15 U.S.C. § 1692g (a) is a 30-day period from the

consumer’s receipt of the initial communication in which the consumer may dispute the debt or

request verification.

      36.    The consumer must dispute the debt within 30 days from their receipt of the initial

communication in order for the FDCPA to require the debt collector to obtain and send the consumer

verification prior to continuing collection efforts.

      37.    If the consumer disputes the debt after the 30-day period from the initial communication

has expired, the debt collector is not required to send the consumer verification.

      38.    By stating that the consumer has an additional 30-day period in which he may dispute

the debt, which is not accurate pursuant to 15 U.S.C. § 1692g (a), the Letter is misleading or unfairly

confuses Plaintiff as to his rights.

      39.    In addition, Defendants previously stated that Plaintiff had already disputed the debt,

leaving Plaintiff in doubt if these rights enumerated in the Letter were in a fact a new offer.

      40.    The Letter contradictorily states that it received Plaintiff’s dispute/inquiry but then

states that Plaintiff may dispute the debt.

      41.    It is deceptive and misleading for Defendants to claim Plaintiff had yet another

opportunity to dispute the debt, after previously stating he has already disputed it pursuant to the

FDCPA.

    42.     Plaintiff was misled as to his rights.

    43.     Defendants’ actions were false, deceptive, and/or misleading.

    44.     Plaintiff was concerned and confused by the Letter.
          Case 1:21-cv-11156-FDS Document 1 Filed 07/15/21 Page 8 of 11




    45.    Plaintiff was therefore unable to evaluate his options of how to handle this debt.

    46.    Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.

    47.    Plaintiff would have pursued a different course of action were it not for Defendants’

statutory violations.

    48.    In addition, Plaintiff suffered emotional harm due to Defendants’ improper acts.

    49.    These violations by Defendants were knowing, willful, negligent and/or intentional, and

Defendants did not maintain procedures reasonably adapted to avoid any such violations.

    50.    Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

    51.    Defendants’ deceptive, misleading and unfair representations with respect to its collection

efforts were material misrepresentations that affected and frustrated Plaintiff's ability to intelligently

respond to Defendants’ collection efforts because Plaintiff could not adequately respond to

Defendants’ demand for payment of this debt.

    52.    Defendants’ actions created an appreciable risk to Plaintiff of being unable to properly

respond or handle Defendants’ debt collection.

    53.    Plaintiff was confused and misled to his detriment by the statements in the dunning letter,

and relied on the contents of the letter to his detriment.

    54.    As a result of Defendants’ deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.
      Case 1:21-cv-11156-FDS Document 1 Filed 07/15/21 Page 9 of 11




                              COUNT I
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

   55. Plaintiff repeats the above allegations as if set forth here.

   56. Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

   57. Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   58. Defendants violated said section, as described above, by making a false or misleading

representation, and misstating Plaintiff’s rights enumerated in § 1692g, in violation of §§ 1692e,

1692e (2), and 1692e (10).

   59. By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                              COUNT II
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692f et seq.

   60. Plaintiff repeats the above allegations as if set forth here.

   61. Alternatively, Defendants’ debt collection efforts attempted and/or directed towards the

Plaintiff violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. §

1692f.

   62. Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or unconscionable

means in connection with the collection of any debt.

   63. Defendants violated this section by unfairly misrepresenting Plaintiff’s rights and

misleading Plaintiff as to the proper course of action.
        Case 1:21-cv-11156-FDS Document 1 Filed 07/15/21 Page 10 of 11




       64. By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

   statutory damages, costs and attorneys’ fees.

                                    COUNT III
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692g et seq.

       65. Plaintiff repeats the above allegations as if set forth here.

       66. Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       67. Pursuant to 15 U.S.C. § 1692g an initial collection letter must contain certain notices,

   including that the debtor has thirty days to dispute the debt.

       68.     Defendants violated 15 U.S.C. §1692g by misleading Plaintiff as to his rights, or

   overshadowing the required notices, as described above.

       69.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                 DEMAND FOR TRIAL BY JURY

       70.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Justin Viveiros, individually and on behalf of all others similarly

situated, demands judgment from Defendants Resurgent and LVNV as follows:

       a)      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Scott Bernstein, Esq., as Class Counsel;

       b)      Awarding Plaintiff and the Class statutory damages;
     Case 1:21-cv-11156-FDS Document 1 Filed 07/15/21 Page 11 of 11




   c)       Awarding Plaintiff and the Class actual damages;

   d)       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   e)       Awarding pre-judgment interest and post-judgment interest; and

   f)       Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


Dated: July 12, 2021                                     Respectfully submitted,

                                                         Skolnick Legal Group, P.C.

                                                         s/ Scott Bernstein
                                                         By: Scott Bernstein, Esq.
                                                         103 Eisenhower Pkwy
                                                         Roseland, New Jersey 07068
                                                         (203) 246-2887
                                                         scott@skolnicklegalgroup.com

                                                         Attorneys for Plaintiff
